Exhibit 10.1

Employment Agreement with Gary M. Small

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is entered into this 20th day of
February, 2018 by and among United Community Financial Corp., a bank holding
company incorporated under Ohio law (“UCFC”), Home Savings Bank, an Ohio
chartered commercial bank (“Home Savings”) (collectively, the “Company”) and
Gary M. Small, an individual (hereinafter referred to as the “Executive”).

WITNESSETH:

WHEREAS, the Boards of Directors of the Company (the “Board”) desire to retain
the services of the Executive as President and Chief Executive Officer of Home
Savings and as President and Chief Executive Officer of UCFC, and the Executive
desires to so serve; and

WHEREAS, the Executive and the Company desire to enter into this Agreement to
set forth the terms and conditions of the employment relationship between the
Company and the Executive.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged by the parties, the Company and the
Executive, each party intending to be legally bound, hereby agree as follows:

1. Employment and Term.

(a) Term. Upon the terms and subject to the conditions of this Agreement, the
Company hereby employs the Executive for a term beginning on February 20, 2018
(the “Effective Date”) and continuing for a period of 36 months (together with
any renewal period described in Section 1(b), the “Term”). The Term may be
terminated as set forth in Section 4 of this Agreement.

(b) Renewal. The Term of this Agreement shall be extended automatically on each
anniversary date following the Effective Date for an additional period of 36
months, unless either the Company or the Executive provides the other party with
written notice that the Term shall not be so extended within at least 90 days
prior to the end of the Term.

(c) Resignation of All Other Positions. Upon termination of the Executive’s
employment hereunder for any reason, the Executive shall be deemed to have
resigned from all positions that the Executive holds as an officer or member of
the Board (or a committee thereof) of the Company and any of its affiliates.

2. Duties of the Executive.

(a) General Duties and Responsibilities. The Executive shall serve as the
President and Chief Executive Officer of Home Savings and as the President and
Chief Executive Officer of UCFC. In such capacity(ies), the Executive shall have
the authority commensurate with such position and such duties as shall be
determined from time to time by the Board and as further described in the
Executive’s most recent job description on file with the Company. The



--------------------------------------------------------------------------------

Executive shall report directly to the Board. The Executive will further perform
such other duties and hold such other positions related to the business of the
Company and its Affiliates as may from time to time be reasonably requested of
the Executive by the Board. For purposes of this Agreement, an “Affiliate” shall
mean any corporation (including any non-profit corporation), general or limited
partnership, limited liability company, joint venture, trust, association or
organization which, directly or indirectly, controls, is controlled by, or is
under common control with, the Company.

(b) Devotion of Entire Time to the Business of the Company. The Executive shall
devote the Executive’s entire productive time, ability and attention during
normal business hours throughout the Term to the faithful performance of the
Executive’s duties under this Agreement. The Executive shall not directly or
indirectly render any services of a business, commercial or professional nature
to any person or organization other than the Company or its Affiliates without
the prior written consent of the Board; provided, however, that the Executive
shall not be precluded from taking such vacation or sick leave as is applicable
to the Executive, pursuing personal investments that do not interfere or
conflict with the performance of the Executive’s duties to the Company,
reasonable participation in community, civic, charitable or similar
organizations, or in industry-related activities, including, but not limited to,
attending state and national trade association meetings and serving as an
officer, director, trustee or committee member of a state or national trade
association or Federal Home Loan Bank, or such other regulatory governing body.

(c) Standards. During the Term, the Executive shall perform the Executive’s
duties in accordance with such reasonable standards expected of executives with
comparable positions in comparable organizations and as may be established from
time to time by the Board.

3. Compensation and Review.

(a) Base Salary. During the Term, the Executive will receive an annual base
salary of $465,000. In the event that the Company increases the Executive’s
annual base salary, the amount of the initial annual base salary, together with
any increase(s) will be the Executive’s base salary (the “Base Salary”). The
Base Salary will be payable in accordance with the Company’s regular payroll
payment practices, but not less frequently than monthly.

(b) Annual Review. On or about December 31 of each year, the compensation of the
Executive shall be reviewed in accordance with the Company’s charter documents
and applicable laws, rules or regulations, including those of any listing agency
applicable to the Company, by either the Board or the Compensation Committee of
the Board (the “Committee”) and, based upon the Executive’s individual
performance and such other factors as the Board or the Committee (as applicable)
may deem appropriate, the Board or the Committee may, in its sole discretion,
increase the Executive’s Base Salary.

(c) Incentive Compensation. The Executive shall be eligible to participate
during the Term in the Annual Executive Incentive Plan (the “AIP”), the
Long-Term Incentive Plan (the “LTIP”) and in any other executive incentive bonus
plan that the Company may adopt and implement from time to time, including, but
not limited to, any plans that replace or supplement the AIP or LTIP. Executive
acknowledges that the Company’s Compensation Adjustment and Recoupment Policy
adopted on March 17, 2015, as amended from time to time, is applicable to all
stock-based awards, performance-based compensation, and any other forms of cash
or equity

 

2



--------------------------------------------------------------------------------

compensation received by Executive other than salary. Nothing contained in this
Section shall obligate the Company to institute, maintain or refrain from
changing, amending or discontinuing any incentive bonus plan, so long as such
changes are similarly applicable to other executive employees under such plan.

(d) Fringe Benefits. During the Term, the Company will provide the Executive
with all health and life insurance coverages, disability programs, tax-qualified
retirement plans, equity compensation programs, and similar fringe benefit
plans, paid holidays, paid vacation, perquisites, and such other fringe benefits
of employment as the Company may provide from time to time to actively employed
similarly situated employees of the Company. Notwithstanding any provision
contained in this Agreement, the Company may discontinue or terminate at any
time any employee benefit plan, policy or program described in this
Section 3(e), now existing or hereafter adopted, to the extent permitted by the
terms of such plan, policy or program and will not be required to compensate the
Executive for such discontinuance or termination. The Company also will pay for
Executive’s dues at one or more country clubs or social clubs in accordance with
the policies and practices of the Compensation Committee of the Company.

(e) Supplemental disability. The Company shall provide Executive with
supplemental disability coverage to ensure that total disability benefits are
equivalent to 60% of the Executive’s Base Salary, up to a maximum benefit of
$35,000 per month.

(f) Expenses. The Company shall reimburse the Executive for reasonable travel,
industry, entertainment and miscellaneous expenses incurred in connection with
the performance of the Executive’s duties under this Agreement, including
participation in industry-related activities, in accordance with the existing
policies and procedures of the Company pertaining to reimbursement of such
expenses to executives.

(g) Stock Options. In consideration of Executive’s performance to date and to
encourage his future devotion to the Company’s best interests, the Company will
award non-qualified stock options to purchase Company shares pursuant to an
award agreement that will be entered into on the Effective Date.

4. Termination of Employment and This Agreement. For purposes of this Agreement,
any reference to the Executive’s “termination of employment” (or any form
thereof) shall mean the Executive’s “separation from service” within the meaning
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
and Treasury Regulation §1.409A-1(h).

(a) Death of Executive. The Term will terminate upon the Executive’s termination
of employment due to his death and the Executive’s beneficiary (as designated by
the Executive in writing with the Company prior to the Executive’s death) will
be entitled to the following payments and benefits:

 

  (i) Any Base Salary that is accrued but unpaid and any business expenses that
are unreimbursed – all, as of the date of termination of employment, paid within
30 days after the date of the Executive’s death;

 

3



--------------------------------------------------------------------------------

  (ii) Any rights and benefits (if any) provided under any employee benefit
plans and programs of the Company, determined in accordance with the applicable
terms and provisions of such plans and programs (the payments described in
Sections 4(a)(i) and (ii) are hereinafter collectively referred to as the
“Accrued Obligations”);

 

  (iii) An amount equal to 3 months of Executive’s Base Salary, paid within 60
days of death; and

 

  (iv) Payment of any accrued but unpaid annual incentive award, which shall be
paid pursuant to the terms of the applicable incentive plan.

In the absence of a beneficiary designation by the Executive, or, if the
Executive’s designated beneficiary does not survive the Executive, payments and
benefits described in this Section 4(a) will be paid to the Executive’s estate.

(b) Disability. The Term and the Executive’s employment may be terminated by the
Company upon written notice from the Company following the determination, as set
forth immediately below, that the Executive suffers from a Permanent Disability.
For purposes of this Agreement, “Permanent Disability” means a physical or
mental impairment that renders the Executive incapable of performing the
essential functions of the Executive’s job, on a full-time basis, even taking
into account reasonable accommodation required by law, as determined by a
physician who is selected by the agreement of the Executive and the Company, for
a period of greater than 150 days.

 

  (i) During any period that the Executive fails to perform the Executive’s
duties hereunder as a result of a Permanent Disability (“Disability Period”),
the Executive will continue to receive the Executive’s Base Salary at the rate
then in effect for such period until the Executive’s employment is terminated;
provided, however, that payments of Base Salary so made to the Executive will be
reduced by the sum of the amounts, if any, that were payable to the Executive at
or before the time of any such salary payment under any disability benefit plan
or plans of the Company and that were not previously applied to reduce any
payment of Base Salary;

 

  (ii) The Company shall pay the Executive a lump sum payment equal to 18 months
of COBRA premiums for the coverage Executive had in place, if any, at the date
of termination of employment, at the rate of premium in effect at the time of
such eligibility, paid within 60 days of such eligibility;

 

  (iii) In the event that the Company elects to terminate the Executive’s
employment due to Disability, the Executive will be entitled to payment of the
Accrued Obligations as described in Section 4(a)(ii);

 

  (iv) In the event that the Company elects to terminate the Executive’s
employment due to Disability, the Executive will be entitled to continued
payment, up to the age of sixty-five, of the amounts Executive is entitled to
receive under the Company’s term life insurance programs and any supplemental
term life insurance applicable to Executive; and

 

4



--------------------------------------------------------------------------------

  (v) In the event that the Company elects to terminate the Executive’s
employment due to Disability, the Executive will also be entitled to payment of
any accrued but unpaid annual incentive award, which shall be paid pursuant to
the terms of the applicable incentive plan.

(c) For Cause Termination. The Company may terminate the Term and the
Executive’s employment upon notice at any time for “Cause.” In the event that
the Company terminates the Executive’s employment for Cause, the Executive will
only be entitled to payment of the Accrued Obligations in accordance with
Section 4(a)(ii). For purposes of this Agreement, “Cause” means:

 

  (i) the Executive’s continued intentional failure or refusal to materially
abide by the terms and conditions of this Agreement or perform substantially the
Executive’s assigned duties (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of ten days following
written notice by the Company to the Executive of such failure;

 

  (ii) the Executive’s engagement in willful misconduct, including without
limitation, fraud, embezzlement, theft or dishonesty in the course of the
Executive’s employment with the Company;

 

  (iii) the Executive’s conviction of, or plea of guilty or nolo contendere to a
felony or a crime other than a felony, which felony or crime involves moral
turpitude or a breach of trust or fiduciary duty owed to the Company or any of
its Affiliates; or

 

  (iv) the Executive’s disclosure of trade secrets or material, non-public
confidential information of the Company or any of its Affiliates in violation of
the Company’s or its Affiliates’ policies that applies to the Executive or any
agreement with the Company or any of its Affiliates in respect of
confidentiality, nondisclosure, or otherwise.

(d) Termination Without Cause. The Company may terminate the Term and the
Executive’s employment for any reason at any time. If the Executive’s employment
is terminated by the Company for any reason other than the reasons set forth in
subsections (a), (b), (c), (e) or (f) of this Section 4, the Executive will be
entitled to the following payments and benefits:

 

  (i) Payment of the Accrued Obligations as described in Section 4(a)(ii);

 

  (ii) Payment of an amount equal to 2.0 times the Executive’s Base Salary plus
an amount equal to 2.0 times target annual incentive compensation in effect on
the date of the Executive’s termination of employment, provided that for
purposes of this Section 4(d)(ii), Base Salary shall not be reduced for any
disability benefits as described under Section 4(b)(i) (nor shall Base Salary be
deemed to include any disability benefits payable under Sections 4(b)(ii) –
(v)). Except as otherwise prohibited by applicable Federal or state law or
regulation and as otherwise mutually agreed to by the Executive and the Company,
the payment due under this Section 4(d)(ii) shall be paid immediately following
the date of termination and be made in accordance with the Company’s normal
payroll practices;

 

5



--------------------------------------------------------------------------------

  (iii) Payment of any accrued but unpaid annual incentive award, which shall be
paid pursuant to the terms of the applicable incentive plan;

 

  (iv) A lump sum payment equal to 18 months of COBRA premiums for the coverage
Executive had in place, if any, at the date of termination of employment, at the
rate of premium in effect at the date of termination of employment, paid within
60 days of termination of employment; and

 

  (v) In the event that the Company elects to terminate the Executive’s
employment without cause pursuant to this Section 4(d), the Executive will be
entitled to continued payment, up to the age of sixty-five, of the amounts
Executive is entitled to receive under the Company’s term life insurance
programs and any supplemental term life insurance applicable to Executive.

(e) Good Reason Termination. The Executive may resign and terminate the Term and
the Executive’s employment with the Company for “Good Reason” upon not less than
30 days prior written notice to the Company if the Company fails to fully cure
the effect of such condition within 30 days following receipt of Executive’s
written notice.

 

  (i) For purposes of this Agreement, the Executive will have “Good Reason” to
terminate the Executive’s employment with the Company if any of the following
events occur without the Executive’s consent:

 

  (A) A purposeful diminution in the Executive’s Base Salary;

 

  (B) A material diminution in the Executive’s authority, duties or
responsibilities as set forth in Section 2;

 

  (C) A requirement that the Executive report to a corporate officer or employee
instead of reporting directly to the Board of Directors of the Company or its
respective successors, survivors or assigns;

 

  (D) A material diminution in title;

 

  (E) A material change in the geographic location in which the Executive must
perform services under this Agreement. For purposes of this Agreement, a
material change in the geographic location shall mean the relocation of the
Executive’s principal place of employment to a new location that is over 50
miles from the former location(s);

 

  (F) The Company provides 90 days’ notice to Executive that it will not renew
the Agreement or offer the Executive a substantially similar agreement; or

 

6



--------------------------------------------------------------------------------

  (G) Any other action or inaction that constitutes a material breach of this
Agreement.

Notwithstanding the foregoing, Good Reason shall cease to exist for an event on
the 90th day following the later of its occurrence or the Executive’s knowledge
thereof, unless the Executive has given the Company written notice of the
Executive’s intent to terminate prior to such date.

The mere occurrence of a Change in Control shall not constitute “Good Reason”
for the Executive to voluntarily terminate the Term and the Executive’s
employment.

 

  (ii) In the event that the Executive terminates Executive’s employment with
the Company for Good Reason pursuant to this Section 4(e), the Executive will be
entitled to:

 

  (A) Payment of the Accrued Obligations as described in Section 4(a)(ii);

 

  (B) Payment of an amount equal to 2.0 times the Executive’s Base Salary plus
an amount equal to 2.0 times target annual incentive compensation in effect on
the date of the Executive’s termination of employment, provided that for
purposes of this Section 4(e)(ii), Base Salary shall not be reduced for any
disability benefits as described under Section 4(b)(i) (nor shall Base Salary be
deemed to include any disability benefits payable under Sections 4(b)(ii) –
(v)). Except as otherwise prohibited by applicable Federal or state law or
regulation and as otherwise mutually agreed to by the Executive and the Company,
the payment due under this Section 4(e)(ii) shall be paid immediately following
the date of termination and be made in accordance with the Company’s normal
payroll practices.

 

  (C) Payment of any accrued but unpaid annual incentive award, which shall be
paid pursuant to the terms of the applicable incentive plan;

 

  (D) A lump sum payment equal to 18 months of COBRA premiums for the coverage
Executive had in place, if any, at the date of termination of employment, at the
rate of premium in effect at the date of termination of employment, paid within
60 days of termination of employment; and

 

  (E) In the event that the Company elects to terminate the Executive’s
employment due to Disability, the Executive will be entitled to continued
payment, up to the age of sixty-five, of the amounts Executive is entitled to
receive under the Company’s term life insurance programs and any supplemental
term life insurance applicable to Executive.

 

7



--------------------------------------------------------------------------------

(f) Termination in Connection with Change In Control. In the event that during
the Term, a Change in Control of the Company occurs and, within 9 months prior
to or 18 months following such Change in Control, this Agreement and the
Executive’s employment is terminated by the Company or its successor without
Cause as described in Section 4(d) or is terminated for Good Reason by the
Executive as described in Section 4(e), then in lieu of any payment that might
be provided under such Section 4(d) or 4(e), as applicable, of this Agreement,
the Executive will be entitled to the following payments and benefits from the
Company or its successors:

 

  (i) Payment of the Accrued Obligations as described in Section 4(a)(ii);

 

  (ii) Payment of an amount equal to 2.99 times the Executive’s Base Salary,
plus an amount equal to the greater of 2.99 times (i) the annual incentive
compensation actually awarded to Executive under the prior year’s annual
incentive compensation plan or (ii) annual target incentive compensation in
effect on the date of the Executive’s termination of employment, provided,
however, that for purposes of this Section 4(f)(ii), Base Salary shall not be
reduced for any disability benefits as described under Section 4(b)(i) (nor
shall Base Salary be deemed to include any disability benefits payable under
Sections 4(b)(ii) – (v)). Except as otherwise prohibited by applicable Federal
or state law or regulation and as otherwise reasonably requested by the
Executive, the payment due under this Section 4(f)(ii) shall be paid immediately
following the date of termination and be made in accordance with the Company’s
normal payroll practices.

 

  (iii) Payment of any accrued but unpaid annual incentive award, which shall be
paid pursuant to the terms of the applicable incentive plan;

 

  (iv) A lump sum payment equal to 18 months of COBRA premiums for the coverage
Executive had in place, if any, at the date of termination of employment, at the
rate of premium in effect at the date of termination of employment, paid within
60 days of termination of employment; and

 

  (v) In the event that the Company elects to terminate the Executive’s
employment due to Disability, the Executive will be entitled to continued
payment, up to the age of sixty-five, of the amounts Executive is entitled to
receive under the Company’s term life insurance programs and any supplemental
term life insurance applicable to Executive.

(g) Definition of Change in Control. For purposes of this Agreement, a “Change
in Control” shall mean the occurrence of any of the following events:

 

  (i) The date any one person, or more than one person acting as a group
acquires ownership of shares of UCFC possessing 25% or more of the total voting
power of the shares of UCFC;

 

8



--------------------------------------------------------------------------------

  (ii) The date that any one person, or more than one person acting as a group,
acquires the ability to control the election of a majority of the directors of
UCFC or Home Savings;

 

  (iii) The date a majority of the members of the Board of UCFC or Home Savings
is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of such Board before the
date of the appointment or election; or

 

  (iv) The acquisition by any person, or more than one person acting as a group,
of “control” of UCFC or Home Savings within the meaning of 12 C.F.R.
Section 303.81(c).

For purposes of this subsection (g), the term “person” refers to an individual
or corporation, partnership, trust, association, limited liability company or
other organization, but does not include the Executive and any person or persons
with whom the Executive is “acting in concert” within the meaning of 12 C.F.R.
Section 303.81 (b).

(h) Treatment of Taxes. If payments provided under this Agreement, when combined
with payments and benefits under all other plans and programs maintained by the
Company, constitute “parachute payments” within the meaning of Code
Section 280G, the Company or its successor will reduce the Executive’s payments
and benefits under this Agreement and/or the other plans and programs maintained
by the Company so that the Executive’s total payments and benefits under this
Agreement and all other plans and programs will be $1.00 less than the amount
that would be considered a “parachute payment.” Any reduction pursuant to this
Section 4(h) shall be applied consistent with the requirements of Code
Section 409A. In addition, in the event of any subsequent inquiries regarding
the treatment of tax payments under this Section 4(h), the parties will agree to
the procedures to be followed in order to deal with such inquiries.

(i) Release. As a condition to receiving any payments, other than payment of the
Accrued Obligations and accrued but unpaid bonus (if any), pursuant to this
Agreement, the Executive agrees to release the Company and all of its
Affiliates, employees and directors from any and all claims that the Executive
may have against the Company and all of its Affiliates, employees and directors
up to and including the date the Executive signs a Waiver and Release of Claims
(“Release”) in the form provided by the Company, which form shall provide for
such waivers and/or revocation periods as are required by, or advisable under,
applicable Federal law and/or regulation, and which Release shall be
substantially similar to the Form of General Release set forth in Appendix A to
this Agreement. Notwithstanding anything to the contrary in this Agreement, the
Executive acknowledges that the Executive is not entitled to receive, and will
not receive, any payments pursuant to this Agreement unless and until the
Executive provides the Company with said Release prior to the first date that
payment is to be made or is to commence; and if the release execution period
begins in one taxable year and ends in another taxable year, payment shall not
be made until the beginning of the second taxable year.

(j) Coordination of Benefits. If the Executive’s employment is terminated for
any reason described in Sections 4(b), 4(d) or 4(e) and, after such termination,
Executive becomes entitled to payments under Section 4(f), the Executive shall
receive the payments described in Section 4(f), at the time and in the form
described in Section 4(f), less the amount of any payments previously paid that
are described in Sections 4(b)(ii)-(v), 4(d) or 4(e).

 

9



--------------------------------------------------------------------------------

(k) Attorneys’ Fees. It is the intent of the Company that the Executive obtain
the benefits of this Agreement without reduction due to the need to expend funds
to pay costs or expenses (including attorneys’ fees) to enforce this Agreement.
Therefore, in the event the Executive determines it is necessary to expend such
funds to enforce the terms and conditions of this Agreement, the Company shall
indemnify and hold harmless the Executive for all reasonable costs and expenses
(including attorneys’ fees) incurred by Executive to enforce the Agreement, and
the Company shall, upon demand by Executive, promptly advance or reimburse
Executive for such costs and expenses as incurred.. The Executive shall repay
such funds to such Company if and only if Executive brings a legal action to
enforce this Agreement and a final non-appealable order is entered in such
action that all of Executive’s claims are frivolous.

5. Withholding. All payments required to be made by the Company hereunder to the
Executive shall be subject to the withholding of such amounts, if any, relating
to Federal, State and local tax and other payroll deductions as the Company may
reasonably determine should be withheld pursuant to any applicable law or
regulation.

6. Indemnification; Insurance.

(a) Indemnification. The Company agrees to indemnify the Executive and his
heirs, executors, and administrators to the fullest extent permitted under
applicable law and regulations, including, without limitation 12 U.S.C.
Section 1828(k), against any and all expenses and liabilities reasonably
incurred by the Executive in connection with or arising out of any action, suit
or proceeding in which the Executive may be involved by reason of having been a
director or officer of the Company, or any Affiliate, whether or not the
Executive is a director or officer at the time of incurring any such expenses or
liabilities. Such expenses and liabilities shall include, but shall not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements. The Executive shall be entitled to indemnification in
respect of a settlement only if the Board of Directors of the Company has
approved such settlement. Notwithstanding anything herein to the contrary,
(i) indemnification for expenses shall not extend to matters for which the
Executive has been terminated, and (ii) the obligations of this Section shall
survive the termination of this Agreement. Nothing contained herein shall be
deemed to provide indemnification prohibited by applicable law or regulation.

(b) Insurance. During the Term of the Agreement, the Company shall provide the
Executive (and his heirs, executors, and administrators) with coverage under a
directors’ and officers’ liability policy at the Company’s expense, at least
equivalent to such coverage otherwise provided to the other directors and senior
executives of the Company.

7. Special Regulatory Events. Notwithstanding anything to the contrary contained
herein, the Executive acknowledges and agrees that any payments made to the
Executive pursuant to this Agreement are subject to and conditioned on
compliance with the provisions of 12 U.S.C. §1828(k) and Part 359 of the Federal
Deposit Insurance Corporation (FDIC) regulations (12 C.F.R. Part 359), which
contain certain prohibitions and limitations on the making of “golden parachute”
and certain indemnification payments by FDIC-insured institutions and their
holding companies. In the event any payments to the Executive pursuant to this
Agreement are prohibited or limited by the provisions of such statute or
regulation, UCFC or Home Savings, as the case may be, will use its commercially
reasonable efforts to obtain the consent of the appropriate regulatory
authorities to the payment to the Executive of the maximum amount that is
permitted (up to the full amount due under the terms of this Agreement).

 

10



--------------------------------------------------------------------------------

8. Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating with, merging into, or transferring all,
or substantially all, of their assets to another corporation that assumes all
their obligations and undertakings hereunder. Upon such a consolidation, merger
or transfer of assets, the term “Company” as used herein, shall mean such other
corporation or entity, and this Agreement shall continue in full force and
effect.

9. Noncompetition and Non-Solicitation Covenant. The Executive agrees that,
during the Term, including any extension thereof, and for a period of one year
following the Executive’s termination of his employment for any reason other
than Good Reason, the Executive shall not, without the express written consent
of the Company:

(a) Be engaged, directly or indirectly, within those counties in which the
Company is engaged in deposit-taking activities at the time of Executive’s
termination of employment, as a partner, officer, director, employee,
consultant, independent contractor, security holder, or owner of any entity
engaged in any business activity competitive with that of the Company or its
Affiliates; provided, however, nothing in this Agreement shall prevent the
Executive from owning or acquiring an interest in any entity engaged in any
competitive business activity if such interest does not constitute “control” as
defined in 12 C.F.R. Section 303.81(c);

(b) Call upon or solicit, either for the Executive or for any other person or
firm that engages in competition with any business operation actively conducted
by the Company or any Affiliate during the Term, any customer with whom the
Company or any Affiliate directly conducts business during the Term; or
interfere with any relationship, contractual or otherwise, between the Company
or any Affiliate and any customer with whom the Company or any Affiliate
directly conducts business during the Term; or

(c) Induce or solicit any person who is at the date of termination or was during
the 12 months preceding termination an employee, officer or agent of the Company
or any Affiliate to terminate said relationship, except as pursuant to
Executive’s duties for the Company.

In the event of a breach by the Executive of any covenant set forth in this
Section 9, the term of such covenant will be extended by the period of the
duration of such breach and such covenant as so extended will survive any
termination of this Agreement but only for the limited period of such extension.

The restrictions on competition provided herein may be enforced by the Company
and/or any successor thereto, by an action to recover payments made under this
Agreement, an action for injunction, and/or an action for damages. The
provisions of this Section 9 constitute an essential element of this Agreement,
without which the Company would not have entered into this Agreement.
Notwithstanding any other remedy available to the Company at law or at equity,
the parties hereto agree that the Company or any successor thereto, will have
the right, at any and all times, to seek injunctive relief in order to enforce
the terms and conditions of this Section 9.

 

11



--------------------------------------------------------------------------------

If the scope of any restriction contained in this Section 9 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction will be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

10. Confidential Information. The Executive will hold in a fiduciary capacity,
for the benefit of the Company, all secret or confidential information,
knowledge, and data relating to the Company and their Affiliates (“Confidential
Information”), that shall have been obtained by the Executive in connection the
Executive’s employment with the Company and that is not public knowledge (other
than by acts by the Executive or the Executive’s representatives in violation of
this Agreement). During the Term and after termination of the Executive’s
employment with the Company, the Executive will not, without the prior written
consent of the Company, communicate or divulge any material non-public
Confidential Information to anyone other than the Company or those designated by
them, unless the communication of such information, knowledge or data is
required pursuant to a compulsory proceeding in which the Executive’s failure to
provide such information, knowledge, or data would subject the Executive to
criminal or civil sanctions and then only if the Executive provides notice to
the Company prior to disclosure.

The restrictions imposed on the release of information described in this
Section 11 may be enforced by the Company and/or any successor thereto, by an
action for injunction or an action for damages. The provisions of this
Section 11 constitute an essential element of this Agreement, without which the
Company would not have entered into this Agreement. Notwithstanding any other
remedy available to the Company at law or at equity, the parties hereto agree
that the Company or any successor thereto, will have the right, at any and all
times, to seek injunctive relief in order to enforce the terms and conditions of
this Section 11.

If the scope of any restriction contained in this Section 11 is too broad to
permit enforcement of such restriction to its fullest extent, then such
restriction will be enforced to the maximum extent permitted by law, and the
Executive hereby consents and agrees that such scope may be judicially modified
accordingly in any proceeding brought to enforce such restriction.

11. Non-Assignability. Neither this Agreement nor any right or interest
hereunder shall be assignable by the Executive, his beneficiaries or legal
representatives without the Company’s prior written consent; provided, however,
that nothing in this Section 11 shall preclude the Executive from designating a
beneficiary to receive any benefits payable hereunder upon his death or the
executors, administrators or legal representatives of the Executive or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.

12. No Attachment. Except as required by law, no right to receive payment under
this Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge or hypothecation or to execution,
attachment, levy, or similar process of assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null, void
and of no effect.

13. Binding Agreement. This Agreement shall be binding upon, and inure to the
benefit of, the Executive and the Company and their successors and assigns.

14. Amendment of Agreement. This Agreement may not be modified or amended,
except by an instrument in writing signed by the parties hereto.

 

12



--------------------------------------------------------------------------------

15. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be an estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver,
unless specifically stated therein, and each waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than the act specifically
waived.

16. Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect the other provisions of this Agreement
not held so invalid, and each such other provision shall, to the full extent
consistent with applicable law, continue in full force and effect. If this
Agreement is held invalid or cannot be enforced, then any prior Agreement
between the Company (or any predecessor thereof) and the Executive shall be
deemed reinstated to the full extent permitted by law, as if this Agreement had
not been executed.

17. Headings. The headings of the paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

18. Effect of Prior Agreements. This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment agreement between
the Company or any predecessor of the Company and the Executive.

19. Governing Law. This Agreement has been executed and delivered in the State
of Ohio and its validity, interpretation, performance, and enforcement shall be
governed by the laws of the State of Ohio, except to the extent that federal law
is governing.

20. WAIVER OF JURY TRIAL. THE COMPANY AND EXECUTIVE, EACH AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL, KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING OUT OF, OR RELATED TO, THIS AGREEMENT. NO PARTY SHALL SEEK TO
CONSOLIDATE, BY COUNTERCLAIM OR OTHERWISE, ANY LITIGATION IN WHICH A JURY TRIAL
HAS BEEN WAIVED WITH ANY OTHER LITIGATION IN WHICH A JURY TRIAL CANNOT BE OR HAS
NOT BEEN WAIVED.

21. Notices. Any notice required or permitted under this Agreement shall be in
writing and either delivered personally or sent by nationally recognized
overnight courier, express mail, or certified or registered mail, postage
prepaid, return receipt requested, at the following respective address unless
the party notifies the other party in writing of a change of address:

 

13



--------------------------------------------------------------------------------

If to the Company:

Chairman, Board of Directors

United Community Financial Corp.

The Home Savings and Loan Company of Youngstown, Ohio

275 West Federal Street

Youngstown, Ohio 44503-1203

With a copy to:

General Counsel

United Community Financial Corp.

The Home Savings and Loan Company of Youngstown, Ohio

275 West Federal Street

Youngstown, Ohio 44503-1203

If to the Executive:

Gary M. Small

At the last address on file with the Company

A notice delivered personally shall be deemed delivered and effective as of the
date of delivery. A notice sent by overnight courier or express mail shall be
deemed delivered and effective one (1) business day after it is deposited with
the postal authority or commercial carrier. A notice sent by certified or
registered mail shall be deemed delivered and effective two (2) business days
after it is deposited with the postal authority.

22. Code Section 409A Requirements.

(a) Treatment of Reimbursements and/or In-Kind Benefits. Notwithstanding
anything in this Agreement to the contrary, any reimbursements or in-kind
benefits provided under this Agreement (including any reimbursement for or
provision or in-kind medical benefits beyond the period of time described in
Treasury Regulation §1.409A-1(b)(9)) shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirements that: (1) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (2) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any taxable year of the
Executive may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year of the Executive, (3) the
reimbursement of an eligible expense will be made no later than the last day of
the Executive’s taxable year following the year in which the expense is
incurred, and (4) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

(b) Six-Month Distribution Delay for Specified Employees. Notwithstanding
anything in this Agreement to the contrary, in the event that the Executive is a
“specified employee” (as defined in Code Section 409A) of the Company, or their
Affiliates, as determined pursuant to the Company’s policies for identifying
specified employees, on the date of the Executive’s termination of employment
and the Executive is entitled to a payment and/or a benefit under this Agreement
that is required to be delayed pursuant to Code

 

14



--------------------------------------------------------------------------------

Section 409A(a)(2)(B)(i), then such payment or benefit, as applicable, shall not
be paid or provided (or begin to be paid or provided) until the first day of the
seventh month following the date of the Executive’s termination of employment
(or, if earlier, the date of the Executive’s death). The first payment that can
be made to the Executive following such period shall include the cumulative
amount of any payments or benefits that could not be paid or provided during
such period due to the application of Code Section 409A(a)(2)(B)(i).

(c) Compliance with Code Section 409A. The parties intend that this Agreement
comply with, or be exempt from, the requirements of Code Section 409A, as
applicable, and, to the maximum extent permitted by law, shall administer,
operate and construe this Agreement accordingly. For purposes of the limitations
on nonqualified deferred compensation under Code Section 409A, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the deferral election rules of Code
Section 409A and the exclusion from Code Section 409A for certain “short-term
deferrals”. Any amounts payable solely on account of an “involuntary separation
from service” within the meaning of Code Section 409A shall be excludible from
the requirements of Code Section 409A, either as “separation pay” or as a
“short-term deferral” to the maximum possible extent. Nothing herein shall be
construed as the guarantee of any particular tax treatment to the Executive, and
none of the Company, their Boards of Directors, or any Affiliates shall have any
liability with respect to any failure to comply with the requirements of Code
Section 409A.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement, each as of
the day and year first above written.

 

UNITED COMMUNITY FINANCIAL CORP. By:  

/s/ Jude J. Nohra

Name:   Jude J. Nohra Title:   Executive Vice President, General Counsel &
Secretary HOME SAVINGS BANK By:  

/s/ Jude J. Nohra

Name:   Jude J. Nohra Title:   Executive Vice President, General Counsel &
Secretary EXECUTIVE:

/s/ Gary M. Small

Name:   Gary M. Small

 

16



--------------------------------------------------------------------------------

Appendix A

FORM OF WAIVER AND RELEASE

The parties to this Waiver and Release (this “Agreement”), United Community
Financial Corp., a bank holding company incorporated under Ohio law (“UCFC”),
Home Savings Bank, an Ohio chartered commercial bank (“Home Savings”) and their
respective affiliates, parents, successors, predecessors, and subsidiaries
(collectively, the “Company”) and Gary M. Small, an individual (hereinafter
referred to as the “Executive”) agree that:

Executive and the Company now wish to terminate their employment relationship
effective                    , 20     (the “Separation Date”) in a manner that
is satisfactory to both Executive and the Company.

Executive and the Company, for the good and valuable consideration stated below,
the sufficiency of which is acknowledged, agree as follows:

1. In exchange for the Company’s promises in this Agreement, Executive,
including Executive’s heirs, administrators, executors, spouse, if any,
successors, estate, representatives and assigns and all others claiming by or
through Executive, voluntarily and knowingly releases the Company, parent
companies, their subsidiaries, divisions, affiliates, related companies,
predecessors, successors, partners, members, directors, officers, trustees,
employees, independent contractors, consultants, stockholders, owners,
attorneys, agents, benefit plans, subrogees, insurers, representatives and
assigns, whether alleged to have acted in their official capacities or
personally (collectively, the “Released Parties”) completely and forever, from
any and all claims, causes of action, suits, contracts, promises, or demands of
any kind, which Executive may now have, whether known or unknown, intentional or
otherwise, from the beginning of time to the Effective Date of this Agreement,
with the sole and limited exception of the rights and claims reserved in
Paragraph 2.1. The Effective Date of this Agreement is the date it is signed by
Executive.

2. Executive understands and agrees that this Agreement covers all claims
described in Paragraph 1, including, but not limited to, any alleged violation
of:

 

  •   the Civil Rights Act of 1991;

 

  •   Title VII of the Civil Rights Act of 1964, as amended;

 

  •   Americans with Disabilities Act;

 

  •   Employee Retirement Income Security Act;

 

  •   the Worker Adjustment and Retraining Notification Act;

 

  •   the Family Medical Leave Act;

 

A-1



--------------------------------------------------------------------------------

  •   the Age Discrimination in Employment Act as amended by the Older Workers
Benefit Protection Act;

 

  •   the Fair Labor Standards Act, to the extent permitted by law;

 

  •   the Occupational Safety and Health Act of 1970;

 

  •   The Ohio Fair Employment Practices Law, including but not limited to
O.R.C. Title 41 § 4112.01 et seq;

 

  •   the Ohio Fair Employment Practices Law, ORC, Title 41 § 4112-01 et seq.,
as amended;

 

  •   the Ohio Commission Policies Statement on Aids;

 

  •   the Ohio Equal Pay Law, O.R.C. Title 41 § 4111.13, 4111.17, and 4111.99,
et seq., as amended;

 

  •   retaliation for exercise of rights under the Ohio Workers’ Compensation
Law;

 

  •   Workers’ Compensation Anti-Retaliation Act, Ohio Rev. Code § 4123.90;

 

  •   Whistleblower Protection Act for Public Employees, Ohio Rev. Code §
124.341;

 

  •   Ohio Whistleblower Statute, Ohio Rev. Code § 4113.52;

 

  •   Ohio State Wage Payment and Work Hour Laws—Ohio Rev. Code Ann. § 4111.01,
et seq.;

 

  •   Ohio Political Action of Employees Laws;

 

  •   Ohio Witness and Juror Leave Laws—Ohio Rev. Code Ann. § 2313.18, et seq.;

 

  •   Ohio Voting Leave Laws—Ohio Rev. Code Ann. § 3599.06, et seq.;

 

  •   Ohio Military Family Medical Leave Act—Ohio Rev. Code Ann. § 5906.01, et
seq.;

 

  •   and any other federal, state or local civil, labor, pension, wage-hour or
human rights law, federal or state public policy, contract or tort law;

 

  •   any claim arising under federal or state common law, including, but not
limited to, constructive or wrongful discharge or intentional or negligent
infliction of emotional distress;

 

  •   and any claim for costs or attorneys’ fees, except any claim specifically
providing for payment of Executive’s attorneys’ fees by the Company, including,
but not necessarily limited to Section 4(k) of the Agreement.

 

A-2



--------------------------------------------------------------------------------

2.1 This Agreement does not include, and Executive does not waive, any rights or
claims: (1) which may arise after Executive signs this Agreement; (2) for
alleged workplace injuries or occupational disease that arise under any state’s
workers’ compensation laws (Executive does waive and fully release the Released
Parties from any claims under Ohio Rev. Code § 4123.90); (3) for benefits in
which Executive has a vested right under any pension plans; (4) which cannot be
released by law; (5) to enforce this Agreement; or (6) to participate in any
proceedings before an administrative agency responsible for enforcing labor
and/or employment laws, e.g., the Equal Employment Opportunity
Commission. Executive agrees, however, to waive and release any right to receive
any monetary award from such proceedings. Nothing in this Agreement (including
the confidentiality and non-disparagement provisions) shall be construed to
limit Executive’s right to participate in administrative proceedings, as
described in this Paragraph 2.1, to provide information to an agency responsible
for enforcing unemployment compensation laws, or to file an action to enforce
this Agreement.

Nothing in this Agreement (including the confidentiality and non-disparagement
provisions) shall be construed to limit Executive’s right to (1) respond
accurately and fully to any question, inquiry or request for information when
required by legal process or from initiating communications directly with, or
responding to any inquiry from, or providing testimony before, any
self-regulatory organization or state or federal regulatory authority, regarding
the Company, Executive’s employment, or this Agreement. Executive is not
required to contact the Company regarding the subject matter of any such
communications before engaging in such communications; (2) disclose information
to an administrative agency responsible for enforcing labor and/or employment
laws; or (3) to provide information to an agency responsible for enforcing
unemployment compensation laws.

3. Executive agrees to keep the terms of this Agreement confidential and not to
disclose the terms of this Agreement to any third party at any time, other than
to Executive’s attorneys, taxing authorities, accountants, or as otherwise
required by law. Executive agrees to use Executive’s best efforts to ensure that
the terms of this Agreement are kept confidential by Executive’s spouse, heirs,
assigns, attorneys, etc.

3.1 Executive is not prohibited from disclosing the terms of this Agreement to
Executive’s spouse, if any, attorney, if any, or accountant, in a proceeding to
enforce its terms, or as otherwise required by law or court order. Should
Executive receive legal papers or process that Executive believes would require
Executive to disclose the terms of this Agreement, Executive agrees to notify,
in writing and within 7 days of Executive’s receipt of such legal papers or
process, Cynthia A. Cerimele, Senior Vice President, Human Resources, The Home
Savings and Loan Company, 275 W. Federal Street, Youngstown, Ohio 44503,
330.742.0621.

4. In exchange for Executive’s promises contained herein, the Company agrees to
pay Executive in accordance with the Severance and Change in Control Agreement.

5. The parties agree that if any provision of this Agreement is declared illegal
or unenforceable by any court of competent jurisdiction and cannot be modified
to be enforceable, including the general release language, the provision
declared illegal or unenforceable will immediately become null and void, leaving
the remainder of this Agreement in full force and effect.

 

A-3



--------------------------------------------------------------------------------

6. Executive declares and expressly warrants that Executive is not Medicare
eligible, that Executive is not a Medicare beneficiary, and that Executive is
not within 30 months of becoming Medicare eligible; that Executive is not 65
years of age or older; that Executive is not suffering from end stage renal
failure or amyotrophic lateral sclerosis; that Executive has not received Social
Security benefits for 24 months or longer; and/or that Executive has not applied
for Social Security benefits, and/or has not been denied Social Security
disability benefits and is not appealing any denial of Social Security
disability benefits.

6.1 Executive affirms, covenants and warrants that Executive has made no claim
for illness or injury against, nor is Executive aware of any facts supporting
any claim against, the Released Parties under which the Released Parties could
be liable for medical expenses incurred by Executive before or after the
execution of this Agreement.

6.2 Because Executive is not a Medicare recipient as of the date of this
release, Executive is aware of no medical expenses that Medicare paid and for
which the Released Parties are or could be liable now or in the future.
Executive agrees and affirms that, to the best of Executive’s knowledge, no
liens of any governmental entities, including those for Medicare conditional
payments, exist.

7. In compliance with the Older Workers Benefit Protection Act, Executive is
hereby advised to consult with an attorney regarding the terms, meaning and
impact of this Agreement.

7.1 IN ADDITION, EXECUTIVE UNDERSTANDS AND AGREES THAT: (A) BY SIGNING THIS
AGREEMENT, EXECUTIVE WAIVES AND RELEASES ANY CLAIMS EXECUTIVE MIGHT HAVE AGAINST
ANY OF THE RELEASED PARTIES, INCLUDING, BUT NOT LIMITED TO, ANY CLAIMS UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967; (B) EXECUTIVE HAS TWENTY-ONE
(21) DAYS FROM THE DATE OF RECEIPT OF THIS AGREEMENT TO CONSIDER WHETHER OR NOT
TO EXECUTE THIS AGREEMENT, WHICH EXECUTIVE WAIVES BY VIRTUE OF EXECUTIVE’S
EXECUTION OF THE AGREEMENT DURING THE CONSIDERATION PERIOD; AND (C) AFTER
EXECUTIVE SIGNS THIS AGREEMENT AND IT BECOMES EFFECTIVE, EXECUTIVE HAS SEVEN
DAYS FROM THAT DATE TO CHANGE EXECUTIVE’S MIND AND REVOKE THE AGREEMENT. TO
REVOKE THE AGREEMENT, EXECUTIVE MUST CLEARLY COMMUNICATE EXECUTIVE’S DECISION IN
WRITING AS PROVIDED IN PARAGRAPH 3.1 BY THE SEVENTH DAY FOLLOWING THE EFFECTIVE
DATE OF THIS AGREEMENT. EXECUTIVE UNDERSTANDS AND AGREES THAT SHOULD EXECUTIVE
REVOKE EXECUTIVE’S RELEASE AND WAIVER AS TO CLAIMS UNDER THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, AS AMENDED, THE COMPANY’S OBLIGATIONS UNDER THIS
AGREEMENT WILL BECOME NULL AND VOID.

8. Executive agrees that Executive will not, in any way, disparage the Company
or any of the Released Parties. The Company agrees that they will not, in any
way, disparage Executive. Further, Executive and the Company agree that they
will not make, nor solicit, any comments, statements, or the like to the media,
or to others, that may be considered to be derogatory or detrimental to the good
name or business reputation of Executive or the Company.

 

A-4



--------------------------------------------------------------------------------

9. Executive acknowledges that, through Executive’s employment with the Company,
Executive has acquired and had access to the Company’s confidential and
proprietary business information and trade secrets (“Confidential Information”).
Executive acknowledges and agrees that the Company prohibit the use or
disclosure of its Confidential Information and that the Company have taken all
reasonable steps necessary to protect the secrecy of such Confidential
Information. Executive acknowledges and agrees that “Confidential Information”
includes any data or information that is valuable to the Company and not
generally known to competitors of the Company or other outsiders, regardless of
whether the confidential information is in printed, written or electronic form,
retained in Executive’s memory or has been compiled or created by Executive,
including but not limited to: business plans; product designs, drawings and
formulas; test and development data; customer or prospective customer, vendor,
supplier and distributor information; financial information; marketing
strategies; pending projects and proposals; personnel and payroll records;
pricing data; contract terms; proprietary production processes; third party
information that we have a duty to maintain as confidential; and other
business-related information, which, if made available to our competitors or the
public, would be advantageous to such competitors and detrimental to the
Company. Executive agrees that Executive has not and in the future will not use,
or disclose to any third party, Confidential Information, unless compelled by
law after reasonable advance notice to the Company, and further agrees to return
all documents, disks, CDs, DVDs, drives, storage devices or any other item or
source containing Confidential Information, or any other of the Company’s
property, to the Company upon execution of this Agreement. Executive understands
that he shall not be held criminally or civilly liable under any Federal or
state trade secret law for the disclosure of a trade secret that: (1) is made
(a) in confidence to a Federal, state, or local government official, either
directly or indirectly, or to an attorney, and (b) solely for the purpose of
reporting or investigating a suspected violation of law; or (2) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Executive also understands that disclosure of trade
secrets to attorneys, made under seal, or pursuant to court order is also
protected in certain circumstances under 18 U.S. Code §1833. If Executive has
any question regarding what data or information would be considered by the
Company to be Confidential Information subject to this provision, Executive
agrees to contact Cynthia A. Cerimele, Vice President, Human Resources, The Home
Savings and Loan Company, 275 W. Federal Street, Youngstown, Ohio 44503,
330.742.0621.

 

A-5



--------------------------------------------------------------------------------

10. THIS AGREEMENT CONTAINS THE COMPLETE UNDERSTANDING BETWEEN THE PARTIES. THE
PARTIES AGREE THAT NO PROMISES OR AGREEMENTS WILL BE BINDING OR WILL MODIFY THIS
UNDERSTANDING UNLESS IN WRITING AND SIGNED BY BOTH PARTIES. THIS RELEASE SHALL
NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY PRIOR WRITTEN AGREEMENTS BY AND
BETWEEN COMPANY AND EXECUTIVE.

11. This Agreement may be executed in multiple counterparts, each of which will
be considered an original, and all of which will be considered a single
memorandum. If Executive signs a facsimile copy of this Agreement, Executive
also will provide the Company with a conforming original copy.

12. The validity, construction, and interpretation of this Agreement and the
rights and duties of the parties to this Agreement will be governed by the laws
of the State of Ohio without regard to any state conflict of law rules.

The parties agree that they have read this Agreement, understand and agree to
its terms, and have knowingly and voluntarily signed it on the dates written
below.

 

 

Gary M. Small Date:  

 

Home Savings Bank By:  

 

Date:  

 

United Community Financial Corp. By:  

 

Date:  

 

 

A-6